DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/21.
Applicant’s election without traverse of claims 1-10 in the reply filed on 8/18/21 is acknowledged.
This application is in condition for allowance except for the presence of claims 11-20 directed to a method non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a reinforced preform, comprising:
a sheet of reinforced material having opposed first and second edges, each having a respective first connection point located therealong; and

a respective loop tied at the respective second end,
a respective knot tied at the respective second end,
a respective graspable member to which the respective second end is connected, and
an attachment to a respective second connection point located along a perimeter of the sheet.

Rigamonti (EP 3473397) teaches a reinforced preform, comprising: a sheet of reinforced material having opposed first and second edges, each having a respective first connection point located therealong; and first and second tethers, each attached at a respective first end thereof to a respective one of the first connection points and having a respective second end thereof terminating in at least one of. Rigamonti does not teach a respective loop tied at the respective second end, a respective knot tied at the respective second end, a respective graspable member to which the respective second end is connected, and an attachment to a respective second connection point located along a perimeter of the sheet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748